DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the compact has a relative density. However, it’s unclear the recited density is before the first heat treatment, after the first heat treatment or after the second heat treatment recited in claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US’006 (US 2018/0079006) and further in view of JP’282 (JPS61-11282).
Regarding claim 1, US’006 teaches a method for manufacturing a powder magnetic core, comprising: a step of compacting a raw material powder to form a compact;  a step of performing a first heat treatment on the compact to obtain a first heat-treated body;  and a step of performing a second heat treatment on the first heat-treated body to obtain a second heat-treated body, wherein the raw material powder contains a soft magnetic powder and a lubricant, and the second heat treatment is performed in a temperature range from 300 ºC to 700 ºC for a time of 5 minutes to 90 minutes ([0041] to [0055]). The temperature and time of the second heat treatment disclosed by US’006 overlap the recited temperature and time in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
US’006 does not teach a step of heating the compact at a temperature range from Tm to Tm+50 ºC (Tm is a melting point of the lubricant) for a time longer than 10 minutes. JP’282 teaches a method of making a green compact and discloses prior to normal heat treatment, heating the compact to a temperature greater than the melting 
Regarding claim 2, US’006 discloses that the soft magnetic powder has a mean particle diameter D50 of 10-300 µm ([0042]), which overlaps the recited size in claim 2 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 3, US’006 discloses that the melting point Tm of the lubricant is 105 ºC ([0087]; Fig. 4), which meets the limitation recited in claim 3.
Regarding claim 4, US’006 discloses that an amount of the lubricant contained in the raw material powder is 0.2 mass % or more and less than 0.8 mass % ([0046]), which meets the limitation recited in claim 4.
Regarding claim 6, US’006 in view of JP’282 does not explicitly disclose that the first heat treatment is performed in a non-oxidizing atmosphere. However, performing heat treatment of soft magnetic powder compact under non-oxidizing atmosphere is well-known to one of ordinary skill in the art in order to reduce the oxidation of the magnetic core. Thus, claim 6 is obvious over US’006 in view of JP’282.

US’006 does not teach a step of heating the compact at a temperature range from Tm to Tm+50 ºC (Tm is a melting point of the lubricant) for a time longer than 10 minutes. JP’282 teaches a method of making a green compact and discloses prior to normal heat treatment, heating the compact to a temperature greater than the melting point of the lubricant for 10 minutes, the strength of the green compact is improved  ([0001]; [0002]; Page 3 and Page 4). Thus, it would be obvious to one of ordinary skill in the art to heat the compact to a temperature greater than the melting point of the lubricant for 10 minutes prior to the normal heat treatment as taught by JP’282 in the process of US’006 in order to improve the strength of the green compact as disclosed by JP’282. The heating temperature disclosed by JP’282 overlaps the temperature of the first heat treatment recited in claim 8 and the heating time disclosed by JP’282 is close to the recited time in claim 8. Thus, claim 8 is obvious over US’006 in view of JP’282. See MPEP 2144.05 I.

US’606 discloses that the soft magnetic powder has a mean particle diameter D50 of 10-300 µm ([0042]), which overlaps the recited size in claim 8 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US’006 (US 2018/0079006) and further in view of JP’282 (JPS61-11282), as applied to claim 1 above, and further in view of US’744 (US 2011/0204744).
Regarding claim 5, US’006 in view of JP’282 does not teach the recited relative density. US’744 teaches a method for making a soft magnetic power compact and discloses that high relative density improves the strength of the magnetic core ([0087] to [0096]). Thus, it would be obvious to one of ordinary skill in the art to make a compact having high density as taught by US’744 in the process of US’006 in view of JP’282 in order to make a compact having high strength as disclosed by US’744. US’744 discloses an example of relative density of 97.2% ([0096]), which is close to the recited density in claim 5 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 7, US’006 in view of JP’282 does not teach compacting is performed in which a mold is heated to a temperature of Tm-100ºC to Tm-20ºC. US’744 teaches a method for making a soft magnetic power compact and discloses that compacting is performed at a temperature of Tm-50 ºC to Tm-30 ºC to improve the lubrication effect ([0091]). Thus, it would be obvious to one of ordinary skill in the art to make a compact 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733